DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/24/22 has been considered and entered.  Claims 4,7,8,10 and 15-20 have been canceled.  Claims 21-26 have been added.  Claims 1-3,5,6,9,11-14 and 21-26 remain in the application.  

In light of the amendment filed 1/24/22, the following 35 USC 112 rejections have been necessitated by the amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the bond material comprises a ceramic is contradictory to independent claim 1 which recites the bond layer comprises a metal or metal alloy.  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3,5,6,9,11-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould et al. (2007/0098913) in combination with Stoltenhoff et al. (2008/0254227) or vice versa.
Raybould et al. (2007/0098913) teaches a method of coating a turbine engine component by cold gas dynamic spraying a coating on the component substrate and heating the coating to form an alloy coating thereon (abstract and [0001]).  Raybould et al. (2007/0098913) teaches the cold spraying to include a nickel superalloy [0007].  Raybould et al. (2007/0098913) teaches the heating and holding for a sufficient time to 
Raybould et al. (2007/0098913) fails to teach a bond/intermediate layer prior to cold spraying the nickel alloy layer.
Stoltenhoff et al. (2008/0254227) teaches forming a coating on a component whereby a bond coat is formed by kinetic cold spraying and then a top coat is applied by kinetic cold spraying.  The substrate can be a fiber reinforced material, i.e. claimed non-metallic or oxides [0002], the bond/intermediate coat can include metal or metal alloy and the top cover layer can include metals [0012]-[0014]. 
	Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Raybould et al. (2007/0098913) cold spraying process to include a bonding/intermediate layer as evidenced by Stoltenhoff et al. (2008/0254227) or to have modified Stoltenhoff et al. (2008/0254227)  cold spraying process to include the superalloy coatings applied by cold spraying as evidenced by Raybould et al. (2007/0098913) with the expectation of achieving similar success, i.e. cold spraying layers.
Regarding claim 1, the bond/intermediate layers and substrate are different and would have been within the skill of one practicing in the art to have the bond/intermediate layer be harder than the substrate.  
Regarding claims 2 and 3, the Examiner takes the position that the Vickers hardness of the bond material relative to the substrate and/or the coating material would 
	Regarding claims 5 and 26, Raybould et al. (2007/0098913) teaches turbine engine parts which are known to be steel and/or iron and suggested to include the engine block [0001].
Regarding claim 6, Stoltenhoff et al. (2008/0254227) teaches the intermediate layer to be a metal or an alloy [0012].
Regarding claim 7, Raybould et al. (2007/0098913) teaches the coating to be a superalloy which comprises several metals [0019].
Regarding claim 9, Raybould et al. (2007/0098913) teaches the coating to be a superalloy including nickel superalloy [0019].
Regarding claims 11-12, Raybould et al. (2007/0098913) teaches after the coating performing a heating step [0023].   
Regarding claim 13,21 and 25, Stoltenhoff et al. (2008/0254227) teaches grinding intermediate layer prior to cold spraying to level out unevenness from the proceeding processes and having a thickness of 0.5-2mm of the intermediate layer [0021]. 
Regarding claim 14, Raybould et al. (2007/0098913) teaches the substrate to be a structural component, a turbine engine component [0001].  
Regarding claim 22, Stoltenhoff et al. (2008/0254227) fails to explicitly teach the cover layer thickness, however, the Examiner takes the position that this would be a matter of design choice by one practicing in the art absent a showing of criticality thereof.  In addition, Stoltenhoff et al. (2008/0254227) teaches a thickness of 0.5-2mm for intermediate layer and hence this thickness would be suggestive of the cover layer as well.
Regarding claims 23 and 24, Raybould et al. (2007/0098913) teaches after the coating performing a heating step and holding up to more than 1 hour for a first and second holding period which would be more than 2 hours and suggestive of more than 4 hours [0023].

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-3,5,6,9,11-14 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the combination with Hirano (2014/0069700) would not be applicable as the intermediate layer suppresses intermediate compound of aluminum and copper.
Stoltenhoff et al. (2008/0254227) teaches intermediate/bond layer to improve adhesiveness between substrate and cold spray cover layer and hence would be suggestive to work the same in Raybould et al. (2007/0098913) process.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715